        Case 2:19-cv-04038-KSM Document 40 Filed 07/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 CHRISTIAN ECKMAN,                                      CIVIL ACTION

       Plaintiff,
                                                        NO. 19-4038-KSM
       v.

 ENCOMPASS HOME AND AUTO
 INSURANCE CO.,

        Defendant.


                                         ORDER

       AND NOW, this 30th day of July, 2021, upon consideration of Plaintiff’s Motion to

Preclude the Pennsylvania State Supplements as Admissible Duplicates in lieu of the Original

Documents (Doc. No. 17), Defendant’s Response in opposition thereto (Doc. No. 18), and the

parties’ oral arguments, and for the reasons stated in the accompanying Memorandum, it is

ORDERED that Plaintiff’s Motion (Doc. No. 17) is DENIED.

IT IS SO ORDERED.

                                                 /s/KAREN SPENCER MARSTON
                                                 ______________________________
                                                 KAREN SPENCER MARSTON, J.
